DETAILED ACTION
Claims 1-14 are pending in the application and claims 1-14 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application No. 62/910330, filed 10/10/2019 and is granted priority 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a mental process. The limitations that recites matching data using an index covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-13 are rejected for depending off claim 1 as well as reciting the same mental process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ramamoorthi et al. US2019/0188094
Regarding claim 1, Ramamoorthi teaches: retrieving, by a machine system, at least a portion of the publicly available data from the source, the machine system including a memory system and a processor system that has one or more processors in one or more machines and; (Ramamoorthi see paragraph 0016 0021 system with CPU and hardware and memory to have public data on cloud)
(Ramamoorthi see paragraphs 0014 0016 private data in cloud or in containers in system)
determining, by the processor system, a plurality of possible associations between elements of the private data and elements of the public data; and 
determining, by the machine system, one association of the plurality of associations that is most likely a match, computing an index for aligning newly acquired private data with the public data based on the index. (Ramamoorthi see paragraphs 0016 0028 0029 synchronizing public data and private data using mapping information such that mapping information includes elements such as container image and locations. Mapping information reads on index, container images and locations in mapping for synchronization reads on matching associations of elements) 
	
	Regarding claim 9, Ramamoorthi teaches: storing the public data retrieved, in a cloud based database.  (Ramamoorthi see paragraph 0016 public data on cloud)

	Regarding claim 14, see rejection of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, and 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Sardino et al. US2018/0336473
	Regarding claim 2, Ramamoorthi does not teach: further comprising normalizing, by the machine system, the data, by placing the portion of the public data, which was retrieved, into a predetermined format
	However, Sardino teaches: further comprising normalizing, by the machine system, the data, by placing the portion of the public data, which was retrieved, into a predetermined format. (Sardino see paragraph 0003 0032 source device can be a database storing data in a first format, destination device can be a database storing data in a second format and placing data in a format usable by enterprise)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to include various sources with different formats as taught by Sardino for the predictable result of more efficiently organizing data. 

Regarding claim 12, Ramamoorthi teaches: the publicly available data being retrieved from a plurality of different public database, in which at least a first publicly available database and a second publicly available database (Ramaoorthi see paragraph 0027 public cloud to create recovery group adding multiple containers)
Ramamoorthi does not teach: first database of the plurality of different databases is associated with a first format and a second database of the plurality of different databases is associated with a second format
the method further comprising: 
storing, by the machine system, data from the first available database of the plurality of different databases, in a data-lake in the first format; and 
storing, by the machine system, data from the second available database of the plurality of different databases, in the data-lake, in the second format;
the data-lake being different than the first publicly available database and the data-lake being different than the second publicly available database.
However, Sardino teaches: first database of the plurality of different databases is associated with a first format and a second database of the plurality of different databases is associated with a second format (Sardino see paragraph 0032 source device can be a database storing data in a first format, destination device can be a database storing data in a second format)
the method further comprising: 

storing, by the machine system, data from the second available database of the plurality of different databases, in the data-lake, in the second format; (Sardino see paragraph 0002 0032 source device and target device to store data in first and second format and retrieving data from many sources in various formats consolidated into a single data lake)
the data-lake being different than the first publicly available database and the data-lake being different than the second publicly available database. (Sardino see paragraph 0002 data retrieved from various sources to be consolidated into a data lake)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to include various sources with different formats as taught by Sardino for the predictable result of more efficiently organizing data. 

Claim(s) 3, and 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Wilkinson et al. US2017/0300946
Regarding claim 3, Ramamoorthi does not teach: based on the computing of the index, outputting one or more vectors of sequence numbers mapping the private data to the public data
	However, Wilkinson teaches: based on the computing of the index, outputting one or more vectors of sequence numbers mapping the private data to the public data.  (Wilkinson see paragraph 0126 0127 0170 customer partiality vector being associated with items retrieved in database such that vectors are sequences of numbers where customer data reads on private data and item data reads on public data and association reads on mapping or matching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to include matching vectors as taught by Wilkinson for the predictable result of more efficiently organizing data. 

Regarding claim 4, Ramamoorthi as modified by Wilkinson teaches: matching other public data to the private data based on the one or more vectors. (Wilkinson see paragraph 0170 customer partiality vector being associated with items retrieved in database where customer data reads on private data and item data reads on public data and association reads on mapping or matching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to include matching vectors as taught by Wilkinson for the predictable result of more efficiently organizing data. 

Claim(s) 5 and 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Bishara US7120834
Regarding claim 5, Ramamoorthi does not teach: matching identifiers of attributes of the publicly available data with attributes of data associated with the machine system
Bishara teaches: matching identifiers of attributes of the publicly available data with attributes of data associated with the machine system.  (Bishara see col. 1 lines 35-67 col 2 lines 1-65 frames associated with a destination address and destination identifier indicating a device and replacing the destination identifier with destination identifier of another port where replacement reads on matching and applying this method to public cloud data and machine data in the primary reference teaches the recitations of this claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to replacing identifiers as taught by Bishara for the predictable result of more efficiently organizing data. 

Regarding claim 6, Ramamoorthi as modified by Bishara teaches: replacing attribute identifiers of a data source with attribute identifiers associated with the machine system.  (Bishara see col. 1 lines 35-67  col 2 lines 1-65 frames associated with a destination address and destination identifier indicating a device and replacing the destination identifier with destination identifier of another port where applying this method to public cloud data and machine data in the primary reference teaches the recitations of this claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to replacing identifiers as taught by Bishara for the predictable result of more efficiently organizing data. 

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Raman et al. US2019/0340273
Regarding claim 7, Ramamoorthi teaches: where the publicly available data is updated at a first frequency (Ramamoorthi see paragraph 0043 public cloud buckets updated periodically)
Ramamoorthi does not teach: and the index is updated at second frequency that is a lower frequency than the first frequency
	However, Raman teaches: and the index is updated at second frequency that is a lower frequency than the first frequency (Raman see paragraph 0107 update index comparatively low-frequency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified update index as a lower frequency as taught by Raman for the predictable result of more efficiently organizing data. 

Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Ebbesen et al. US2020/0272669
Regarding claim 8, Ramamoorthi does not teach: receiving a command from a user system, via an Application Interface (API), and, on demand, returning results of implementing the command, via the index.
	However, Ebbesen teaches: receiving a command from a user system, via an Application Interface (API), and, on demand, returning results of implementing the command, via the index. (Ebbesen see paragraph 0037 0051 API communicating between client device and network and user to issue query using index to return results of the query) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to use an API as taught by Ebbesen for the predictable result of more efficiently carry out commands.

Claim(s) 10 and 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Hu et al. US2020/0202316
Regarding claim 10, Ramamoorthi does not teach: wherein the retrieving of the public data including performing a batch transfer of the publicly available data from a publicly available database to data store associated with the machine system
	However, Hu teaches: wherein the retrieving of the public data including performing a batch transfer of the publicly available data from a publicly available database to data store associated with the machine system. (Hu see paragraph 0004 0034 converter computing device to send batch transfers of data to recipient device where data here modifying public data in the primary reference reads on public data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to use batch transfers as taught by Hu for the predictable result of more efficiently organizing data

Regarding claim 11, Ramamoorthi does not teach: wherein the retrieving of the public data including performing a batch transfer of the publicly available data from a publicly available database to data store associated with the machine system
	However, Hu teaches: wherein the retrieving of the public data including performing a batch transfer of the publicly available data from a publicly available database to data store associated with the machine system.  (Hu see paragraph 0004 0034 converter computing device to send batch transfers of data to recipient device where data here modifying public data in the primary reference reads on public data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified to use batch transfers as taught by Hu for the predictable result of more efficiently organizing data

Claim(s) 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. US2019/0188094 in view of Kleewein et al. US2008/0005097
Regarding claim 13, Ramamoorthi teaches: updates to the publicly available data (Ramamorthi see paragraph 0030 update public cloud)
the updates to the publicly available data that occurred after computing the index, (Ramamoorthi see paragraph 0028 0030 each container to have mapping information then update changes in public cloud)
Ramamoorthi does not teach: receiving a request from a user system after the index is computed, and

wherein because the returning of results is based on 
the index that was already computed and 
the machine system is capable of returning the results on-demand, even in cases where updating the alignment on-demand, by the machine system, was not possible without the index that was already computed
	However, Kleewein teaches: receiving a request from a user system after the index is computed, and (Kleewein see paragraph 0025 update index before submitting query to database)
returning results of the request based, on the index that was computed and data that occurred after computing the index;
wherein because the returning of results is based on 
the index that was already computed and (Kleewein see paragraph 0023 return results of queries using an index)
the machine system is capable of returning the results on-demand, even in cases where updating the alignment on-demand, by the machine system, was not possible without the index that was already computed. (Kleewein see paragraph 0038 query can be executed without index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using public and private data as taught by Ramamoorthi as modified updating an index as taught by Kleewein for the predictable result of more efficiently organizing data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/ALLEN S LIN/Examiner, Art Unit 2153